Per Curiam: It was held by this court in Sanitary District v. Pittsburgh, Ft. Wayne and Chicago Railway Co. 216 Ill. 575, that the plat of School Section addition to Chicago was a common law plat. Under the doctrine announced in the case of Sears v. City of Chicago, (ante, p. 204,) the fee to Eifth avenue is in appellant, and the court should have enjoined the city from enforcing the ordinance against this frontage. The plat of Congress street was not properly acknowledged, and the title to that street remained in Russell, and when he conveyed he conveyed to the center of the street. The complainant, Farwell, was therefore the owner to the center of Congress street adjoining his property, and the city should have been enjoined as to the enforcement of the said ordinance as to the Congress'street frontage. The principles involved in this case are fully discussed in the opinions filed in the cases of Sears v. City of Chicago, supra, and Tacoma Safety Deposit Co. v. City of Chicago, (ante, p. 192.) The decree of the circuit court will be reversed and the cause remanded to that court, with directions to proceed in accordance with the views herein expressed. Reversed and remanded.